Citation Nr: 0019569	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  99-05 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a bilateral ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel




INTRODUCTION

The veteran had active duty service from August 1969 to 
August 1971 and from April 1981 to July 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision 
rendered by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Cleveland, Ohio, which denied 
entitlement to the benefits sought on appeal.  The Board 
notes that the veteran was scheduled for a Video Conference 
hearing on December 13, 1999, before the undersigned Board 
Member, but he notified the RO by telephone on the day of the 
scheduled hearing that he could not appear to testify due to 
illness.  The veteran has not filed a motion to reschedule 
the hearing.  See 38 C.F.R. § 20.702(c)(2),(d) (1999).

The veteran also submitted a timely notice of disagreement to 
an RO decision in March 1998, which denied service connection 
for chronic obstructive pulmonary disease (COPD), pulmonary 
embolism, and adenocarcinoma of the upper lobe of the left 
lung with resection due to tobacco use; service connection 
for nicotine dependence; and service connection for COPD, 
pulmonary embolism, and adenocarcinoma of the upper lobe of 
the left lung with resection secondary to nicotine 
dependence.  The RO issued a statement of the case in October 
1998, which addressed these additional issues, but there has 
been no subsequent  correspondence referring to any of the 
issues.  In the absence of a timely substantive appeal on the 
issues of service connection for COPD, pulmonary embolism, 
and adenocarcinoma of the upper lobe of the left lung with 
resection due to tobacco use; service connection for nicotine 
dependence; and service connection for COPD, pulmonary 
embolism, and adenocarcinoma of the upper lobe of the left 
lung with resection secondary to nicotine dependence, the 
Board finds that the veteran did not perfect his appeal of 
these issues.  See 38 C.F.R. §§ 20.200, 20.302 (1999); Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).  

The Board also notes that the RO denied service connection 
for hypertension, and secondary service connection for a 
psychiatric disorder and peptic ulcer disease, in a November 
1999 decision.  As of this date, the veteran has not 
submitted a notice of disagreement to this decision.   

Accordingly, the Board's jurisdiction is limited to the 
issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a bilateral knee disability, and entitlement 
to service connection for a bilateral ankle disability. 



REMAND

In his November 1998 notice of disagreement and February 1999 
substantive appeal, the veteran contends that he was 
prescribed crutches and hospitalized for three days in a 
military Hospital due to injuries he sustained to his knees 
and ankles while participating in a boot-testing program 
while on active duty at Fort Lee, VA.  The veteran's service 
medical records (SMRs) on file include a medical history 
questionnaire, dated in May 1970, which shows that the 
veteran reported he had been hospitalized for three days 
during the previous year.  The record also includes  a 
certificate of appreciation for his participation in the 
boot-testing program at Fort Lee, VA.  The SMRs do not 
include any reference to a hospitalization specifically for 
ankle or knee injuries due to boot testing or otherwise.  

The veteran alleges that there are missing SMRs which are 
relevant to both issues in appellate status.  The Board 
observes that pursuant to Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. Aug. 16, 1999), it is a breach of the duty to assist 
where VA fails to obtain pertinent SMRs specifically 
requested by the veteran, and fails to provide the veteran 
with notice explaining the deficiency.  In the instant case, 
it does not appear that the RO searched for the specified 
SMRs requested by the veteran, namely, a record of 
hospitalization at, or in the vicinity of, Fort Lee, VA, 
during the time he was involved in boot testing.  



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran in 
order to obtain specific information 
regarding treatment he received while on 
active duty for his claimed disabilities, 
to include the names of facilities (i.e. 
clinics, hospitals), dates, and locations 
of treatment.  

2.  The RO should attempt to obtain any 
of the veteran's SMRs that may be 
available from Fort Lee, VA, any other 
facilities identified by the veteran, and 
any other repositories of SMRs other than 
the NPRC.  All explanations as to why any 
requested SMRs cannot be located should 
be documented in the claims file, and the 
veteran should be duly notified of these 
explanations.

3.  After the development set forth above 
is accomplished, the RO should again 
consider the veteran's claim of 
entitlement to service connection for a 
bilateral ankle disability and whether 
new and material evidence has been 
submitted to reopen the veteran's claim 
of entitlement to service connection for 
a bilateral knee disability, in light of 
the additional evidence of record.  If 
the benefits sought are not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and afford the veteran due process of law.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  


The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


